O’Brien, J. (dissenting).
I agree with my colleagues that the Trial Judge properly exercised his discretion in denying the defendant’s motion for a separate trial and in conducting a joint bench and jury trial. However, as in a joint trial with multiple juries, such a procedure should be used only after thorough precautions have been taken to protect the defendant’s due process rights (see, People v Wallace, 153 AD2d 59; see also, People v Ricardo B., 73 NY2d 228). I find that the *93procedure employed by the Trial Justice, in which he waited to announce his verdict on the charges against the defendant until after hearing the jury’s verdict on the charges against the codefendants, deprived the defendant of a fair trial.
After argument on the defendant’s motion to dismiss for legal insufficiency at the close of the entire case, the Trial Judge stated "I will announce my decisions at the end of the jury deliberation process”. There is no indication in the record that the manner in which the verdicts were to be announced had been discussed. I do not agree with my colleagues’ position that it was the defense counsel’s burden to object at this point and to request that the court record its verdict separately. The defense counsel was justified in inferring that the Trial Judge would deliver a verdict independently of the jury’s verdict. The failure to object to the Trial Judge’s delay in reporting his own verdict while the jury deliberated for the next two days is understandable, since such an objection might have antagonized the court (cf., People v Hryn, 144 AD2d 961). When the jury indicated that it had reached a verdict, it was not incumbent upon the defense counsel to remind the Trial Judge that he had a duty to render a separate and independent verdict.
In any event, the defense counsel’s failure to object to the Trial Judge’s delay in rendering his verdict until after the jury announced its verdict does not preclude appellate review. This court has stated "the most basic components of a fair trial—a fair Judge, a fair jury, and a court of competent jurisdiction—are generally held to be so important that the defendant cannot, through application of the preservation doctrine on appeal, forfeit his right to object to their absence” (People v Udzinski, 146 AD2d 245, 252). I find that the procedure employed here deprived the defendant of his fundamental right to a fair trial. Furthermore, the Court of Appeals has recognized that certain errors " 'that would affect the organization of the court or the mode of proceedings prescribed by law’ ” need not be preserved for review as a matter of law (People v Ahmed, 66 NY2d 307, 310, quoting People v Patterson, 39 NY2d 288, 295, affd 432 US 197). Certainly the method by which verdicts are rendered in a joint bench and jury trial falls within that category.
Where the Trial Judge acts as the finder of fact as to one defendant at a trial of several defendants, one or more of whom are tried before a jury, a procedure must be employed to ensure that his/her deliberations are not consciously or *94subconsciously influenced by the deliberations and verdict of the jury. As a practical matter, in most cases, a Trial Judge sitting as the trier of fact should be able to render a verdict in a matter of a few hours (cf., People v O’Brien, 86 Misc 2d 139). Here, there were no complicated issues of law or fact to be resolved. At the close of the People’s case, the Trial Judge dismissed all the counts of the indictment against the defendant except the charge of official misconduct. The Trial Judge should have promptly recorded his verdict, taking adequate precautions to prevent the deliberating jury from learning of his determination. The Trial Judge had previously instructed the jurors that he would render a determination as to the guilt or innocence of the defendant and that they were not to draw any unfavorable inferences against the codefendants from this procedure (see, e.g., People v Wallace, 153 AD2d 59, supra). In the unlikely event that the jury had reached a verdict first, the Trial Judge could have delayed taking the jury’s verdict as to the codefendants until recording his verdict as to the defendant. In approving the use of multiple juries in People v Ricardo B. (73 NY2d 228, supra), the Court of Appeals noted that the juries had deliberated separately and neither was permitted to report a verdict until both had concluded deliberations. The procedure employed here failed to ensure that the Trial Judge’s verdict was the product of independent deliberations which had been concluded prior to the jury rendering a verdict.
As my colleagues point out, a Trial Judge is generally presumed capable of making an objective determination based on the appropriate legal criteria, despite an awareness of other facts which should not be relied upon in reaching a decision (see, People v Moreno, 70 NY2d 403) and is presumed to have considered only competent evidence in reaching a verdict (see, People v Robinson, 143 AD2d 376). Nevertheless, I do not find that the invocation of the general rule is sufficient to outweigh the prejudice which is inherent in the procedure employed in this case. The possibility that the jury’s verdict could either consciously or subconsciously influence the Trial Judge’s verdict is particularly evident from the facts of this case. The jury found the three codefendants guilty of various charges in connection with the mistreatment of a prisoner. The charge of official misconduct against the defendant was based on his alleged failure to protect this same prisoner from the actions of his codefendants.
*95Therefore, I vote to reverse the defendant’s judgment of conviction, on the law, and to order a new trial.
CThompson, J. P., and Kunzeman, J., concur with Bracken, .; Eiber and O’Brien, JJ., dissent in an opinion by O’Brien,
Ordered that the judgment is affirmed.